ACCEPTED
                                                                                               06-14-00064-CV
                                                                                     SIXTH COURT OF APPEALS
                                                                                          TEXARKANA, TEXAS
                                                                                          2/24/2015 5:00:31 PM
                                                                                               DEBBIE AUTREY
                                                                                                        CLERK



                               No. 06-14-00064-CV
                                                                           FILED IN
                                                                    6th COURT OF APPEALS
                        In The Sixth Court Of Appeals                 TEXARKANA, TEXAS
                              Texarkana, Texas                      2/26/2015 8:57:00 AM
                                                                        DEBBIE AUTREY
                                                                            Clerk

                           JOYCE STEEL ERECTION, LTD.,
                                     Appellant
                                            v.
                              GORDON RAY BONNER,
                                      Appellee


          APPELLANT'S SECOND AND AGREED MOTION TO
              EXTEND TIME TO FILE OPENING BRIEF


NORTON ROSE FULBRIGHT US LLP                     NORTON ROSE FULBRIGHT US LLP
      Rosemarie Kanusky                               J. Jeffery Richardson
    State BarNo. 00790999                        jeff.richardson@.nortonrosefulbright.com
rosemarie.kanusky@nortonrosefulbright.com          2200 Ross Avenue, Suite 3600
       300 Convent, Suite 2100                         Dallas, Texas 78201
      San Antonio, Texas 78205                       Telephone: 214.855.8121
      Telephone: 210.270.9362                        Facsimile: 214.855.8200
       Facsimile: 210.270.7205

                 Counsel for Appellant, Joyce Steel Erection, Ltd.
                  IDENTITY OF PARTIES AND COUNSEL

Appellant/Defendant:         Appellate Counsel:

Joyce Steel Erection, Ltd.   NORTON ROSE FULBRIGHT US LLP
                             Rosemarie Kanusky
                             rosen1arie.kanusky@nortonrosefulbright.con1
                             300 Convent, Suite 21 00
                             San Antonio, Texas 78205
                             Telephone: 210.224.5575
                             Facsimile: 210.270.7205

                             NORTON ROSE FULBRIGHT US LLP
                             J. Jeffery Richardson
                             jeff.richardson@nortonrosefulbright.com
                             2200 Ross Avenue, Suite 3600
                             Dallas, Texas 78201
                             Telephone: 214.855.8121
                             Facsimile: 214.855.8200

                             Trial Counsel:

                             ADKERSON, HAUDER & BEZNEY, P.C.
                             Paul A. Bezney
                             paul@ahblaw.net
                             J. Kevin Kindred
                             kevin@,ahblaw .net
                             1700 Pacific Avenue, Ste. 4450
                             Dallas, Texas 75201
                             Telephone: 214.740.2500
                             Facsimile: 214.740.2501




                                   2
Appellee/Plaintiff:   Appellee's Counsel:

Gordon Ray Bonner     CLEMENTS & CLEMENTS
                      Robert L. Clements
                      Robert@clementslaw.com
                      Kelly R. Clements
                      Kelly@clementslaw.com
                      731 N. St. Paulus Ave.
                      Dallas, Texas 75214
                      Telephone: 214.827.1122
                      Facsimile: 214.827.1126

                      MERCY CARTER TIDWELL, L.L.P
                      John R. Mercy
                      jmercy@texarkanalawyers.com
                      1724 Galleria Oaks Drve
                      Texarkana, Texas 75503
                      Telephone: 903.794.9419
                      Facsimile: 903.794.1268




                            3
TO THE HONORABLE SIXTH COURT OF APPEALS:

      Pursuant to   TEX.   R. APP. P. 10.1 and 38.6(d}, Appellant files this agreed

second motion to extend time to file its opening brief.

      Appellant's main appellate counsel, Mr. 0. Rey Rodriquez, has filed a

motion to withdraw and substitute counsel based on ongoing illness. New counsel

respectfully requests one 20-day extension of time, making the Appellant's

opening brief due on March 26, 2015. No further extensions are anticipated.

      The last portion of the appellate record was filed on January 5, 2015.

Appellant previously filed an unopposed motion to extend time for 30 days, which

was granted. Although this Court disfavors additional extensions, Appellant

respectfully seeks this extension to allow new counsel to prepare a cogent and

succinct brief.

      Appellant requests that the Court grant this motion and set its deadline for its

opening brief for March 26, 20 15. Appellant requests all other relief to which it

may be entitled.




                                          4
Respectfully submitted,

By:   Is/ Rosemarie Kanusky

NORTON ROSE FULBRIGHT US         LLP
Rosemarie Kanusky
State Bar No. 00790999
rosemarie.kanusky@nortonrosefulbright.com
300 Convent, Suite 2100
San Antonio, Texas 78205
Telephone: 210.224.5575
Telecopier: 210.270.7205

NORTON ROSE FULBRIGHT US         LLP
J. Jeffery Richardson
Jeff.Richardson@Nortonrosefulbright.Com
2200 Ross A venue, Suite 3600
Dallas, Texas 78201
Telephone: 214.855.8121
Facsimile: 214.855.8200

Counsel for Appellant, Joyce Steel Election, Ltd.




            5
           CERTIFICATES OF COMPLIANCE, CONFERENCE, AND SERVICE

      I certify that the foregoing motion is 14 point font. I also certify that I
conferred with counsel for Appellee, Mr. John Mercy, who agrees to the this
motion under the circumstances. Finally, I certify that copy of this motion was
emailed to the following through the electronic filing portal:

Robert L. Clements                       John R. Mercy
Robert@cletnentslaw.conl                 jn1ercy@texarkanalawyers.com
Kelly R. Clements                        MERCY CARTER TIDWELL, L.L.P
Kelly@clementslaw .com                   1724 Galleria Oaks Drive
CLEMENTS & CLEMENTS                      Texarkana, Texas 75503
731 N. St. Paulus Ave.                   Counsel for Appellee,
Dallas, Texas 78214                      Gordon Ray Bonner
Counsel for Appellee,
Gordon Ray Bonner

Paul A. Bezney
paul@ahblaw .net
J. Kevin Kindred
kevin@ahblaw.net
ADKERSON, HAUDER & BEZNEY, P.C.
1700 Pacific Avenue, Ste. 4450
Dallas, Texas 75201
Trial Counsel for Appellant,
Joyce Steel Election, Ltd.


                                            Is/ Rosemarie Kanusky
                                            March 24,2015
41532653




                                        6